Order entered December 20, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00621-CR
                               No. 05-22-00622-CR
                               No. 05-22-00623-CR

                WILSON ALEJANDRO MONTOYA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                           Dallas County, Texas
       Trial Court Cause Nos. F19-00780-I, F19-00781-I & F19-00779-I

                                      ORDER

      Before the Court is Court Reporter Vicki L. Tuck’s request for a third

extension of time to file the reporter’s record. We GRANT the request and

ORDER the reporter’s record filed by January 12, 2023. We caution Ms. Tuck

that further extensions will be disfavored.


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE